Case 3:18-cv-02494-WQH-MSB Document 124 Filed 02/20/20 PageID.3015 Page 1 of 7



        Jason M. Leviton (pro hac vice)
    1
        Joel A. Fleming (CA Bar No. 281264)
    2   Jacob A. Walker (CA Bar No. 271217)
    3
        Lauren Godles Milgroom (pro hac vice)
        Amanda R. Crawford (pro hac vice)
    4   BLOCK & LEVITON LLP
    5
        260 Franklin Street, Suite 1860
        Boston, MA 02110
    6   (t) (617) 398-5600
    7
        (f) (617) 507-6020
        jason@blockesq.com
    8   joel@blockesq.com
    9   jake@blockesq.com
        lauren@blockesq.com
   10   amanda@blockesq.com
   11   Attorneys for Plaintiff MabVax Therapeutics Holdings, Inc.
   12   [Additional counsel appear on signature page.]
   13
                          UNITED STATES DISTRICT COURT
   14
                        SOUTHERN DISTRICT OF CALIFORNIA
   15
   16
        MABVAX THERAPEUTICS HOLDINGS,            Case No.: 3:18-cv-02494-WQH-MSB
   17   INC.,
                                                 JOINT EX PARTE APPLICATION
   18                                            FOR TEMPORARY STAY TO
                          Plaintiff,
   19                                            FACILITATE MEDIATION

   20   v.
                                                 Before: U.S. District Judge
   21                                             William Q. Hayes
        SICHENZIA ROSS FERENCE LLP (f/k/a
   22   SICHENZIA ROSS FERENCE KESNER
                                           Date/Time: To Be Set By Court
        LLP; f/k/a SICHENZIA ROSS FRIEDMAN
   23   FERENCE LLP) and HARVEY KESNER,
   24
                          Defendants.
   25
   26
   27
   28

        EX PARTE APPLICATION   CASE NO. 3:18-CV-02494-WQH-MSB
 Case 3:18-cv-02494-WQH-MSB Document 124 Filed 02/20/20 PageID.3016 Page 2 of 7




 1 I.     APPLICATION
 2        Pursuant to Local Rule 83.3(g)(2), Plaintiff MabVax Therapeutics Holdings,
 3 Inc. (“MabVax”) and Defendants Sichenzia Ross Ference LLP (“SRF” or
 4 “Sichenzia”) and Harvey Kesner (“Kesner,” with SRF, “Defendants,” and with SRF
 5 and MabVax, the “Parties”) jointly ask the Court to:
 6           • Vacate all current deadlines and stay the above-captioned action (the
 7             “Action”) pending the completion of a mediation before Jed Melnick,
               Esq. of JAMS on April 20, 2020 (the “Mediation”);
 8
 9           • Order the Parties to submit a status report to the Court within five
               business days of the completion of the Mediation;
10
             • Order that, if the Parties do not reach a settlement at the Mediation, the
11
               Parties must submit a proposed amended case schedule within ten
12             business days of the completion of the Mediation.
13        The Court should grant the relief requested because the Parties are all
14 incurring significant litigation-related expenses. MabVax is concerned the expenses
15 incurred by Defendants are draining the insurance policies that provide coverage to
16 Defendants and depleting the funds available to Defendants to contribute to any
17 potential settlement. Similarly, MabVax’s counsel are advancing its expenses and
18 will be repaid out of any recovery, and MabVax is concerned this is increasing the
19 size of the settlement payment required in order for MabVax to obtain the same net
20 recovery after fees and expenses. MabVax is concerned this dynamic—i.e.,
21 Defendants’ available funds are constantly decreasing and the size of payment
22 necessary for MabVax to achieve the same net recovery is constantly increasing—
23 poses a significant obstacle to settlement. Defendants do not oppose staying the case
24 to limit litigation expenses pending mediation.
25        A brief stay in advance of the mediation will greatly facilitate settlement
26 discussions by maximizing the funds available to Defendants, minimizing the size
27                                            1
     EX PARTE APPLICATION CASE NO. 3:18-CV-02494-WQH-MSB
28
 Case 3:18-cv-02494-WQH-MSB Document 124 Filed 02/20/20 PageID.3017 Page 3 of 7




 1 of payment MabVax believes is necessary for MabVax to achieve the same net
 2 recovery, and allowing the Parties to focus all of their efforts on negotiation.
 3 II.    EX PARTE RELIEF IS JUSTIFIED
 4        Ex parte relief is justified because all parties would incur significant
 5 additional costs if the Court heard a motion seeking this relief on a regular briefing
 6 schedule, which would make any settlement significantly more difficult to achieve.
 7 III.   POINTS AND AUTHORITIES
 8        This Court regularly enters stays to facilitate mediations. See, e.g., Grant v.
 9 Capital Mgmt. Servs., L.P., No. 10-CV-2471-WQH BGS, 2013 WL 6499698, at *1
10 (S.D. Cal. Dec. 11, 2013); Vazquez v. Kraft Heinz Food Company, No. 16-cv-02749-
11 WQH-BLM, ECF No. 90, Order Granting Joint Stipulation for Order Staying Action
12 Pending Mediation (S.D. Cal. November 16, 2018); Hose v. Washington Inventory
13 Service, Inc., et al., 3:14-cv-02869-WQH-AGS, ECF No. 198, Order Granting Joint
14 Stipulation to Stay Action (S.D. Cal. Aug. 28, 2017); Gioia, et al. v. GNC Holdings,
15 Inc., No. 15-cv-02273-WQH-NLS, ECF No. 21, Order Granting Joint Motion to
16 Stay Action Pending Second Mediation (S.D. Cal. June 30, 2016).
17        The Court should do so again here.
18        This Action has been pending since September 10, 2018. ECF No. 1-2. During
19 the course of the litigation, Plaintiff filed for bankruptcy; any recovery in this Action
20 will benefit its creditors. See In re MabVax Therapeutics Holdings, Inc., No. 19-
21 10603-JTD (D. Del. Bankr.).
22        As set forth in the order on the motions to dismiss (ECF No. 36 at 2):
23           Plaintiff MabVax brings claims for negligent professional practice,
             breach of fiduciary duty, breach of contract, restitution for unjust
24
             enrichment, deceit, and fraud, on the grounds that Defendants failed
25           to disclose conflicts of interest, failed to maintain client
26
27                                             2
     EX PARTE APPLICATION CASE NO. 3:18-CV-02494-WQH-MSB
28
 Case 3:18-cv-02494-WQH-MSB Document 124 Filed 02/20/20 PageID.3018 Page 4 of 7




              confidentiality, and failed to provide proper legal advice on financial
 1
              reporting requirements.
 2
           Defendants deny all of these allegations.
 3
           On May 9, 2019, the Court granted in part and denied in part the motions to
 4
     dismiss. ECF No. 36. Discovery has been ongoing since late July 2019 and the
 5
     Parties estimate they will, collectively, produce well over 3.5 million pages of
 6
     discovery with potentially more still to come due to third party subpoenas. The
 7
     Parties have filed five separate joint motions for determinations of discovery
 8
     disputes (ECF No. 73, 85, 107, 110, 113), plus four letters seeking informal guidance
 9
     regarding other discovery disputes, and are actively engaged in meet-and-confer
10
     discussions regarding other, as-yet-unresolved discovery disputes. In short, the
11
     Parties are spending significant sums of money and the Court is spending significant
12
     amounts of time resolving their disputes.
13
           Significant costs lie ahead. Document reviews and productions are ongoing
14
     and will continue for months. Given the nature of the action, the Parties will assert
15
     privilege over a number of responsive documents and anticipate significant disputes
16
     over privilege-related issues. No depositions have yet taken place; the Parties’ joint
17
     discovery plan contemplates at least twenty per party. Expert reports are due in June.
18
     Fact discovery does not conclude until August.
19
           MabVax is concerned the expenses that the Parties are incurring are making
20
     settlement substantially more difficult because Defendants are covered by so-called
21
     “wasting” insurance policies that are being depleted by litigation expenses and
22
     because Plaintiff’s counsel are advancing its expenses and will be repaid out of any
23
     recovery. Therefore, MabVax is concerned that every day the litigation continues,
24
     the assets available to Defendants to pay for a settlement are decreasing and the size
25
     of the payment MabVax believes it needs to obtain the same net recovery after fees
26
27                                               3
      EX PARTE APPLICATION CASE NO. 3:18-CV-02494-WQH-MSB
28
 Case 3:18-cv-02494-WQH-MSB Document 124 Filed 02/20/20 PageID.3019 Page 5 of 7




 1 and expenses is increasing. Defendants do not oppose a stay to limit litigation
 2 expenses pending mediation.
 3        A brief stay to facilitate a mediation will “conserve the resources of the
 4 parties,” ArrivalStar, S.A. v. Blue Sky Network, LLC, No. CV 11-4479 SBA, 2012
 5 WL 588806, at *2 (N.D. Cal. Feb. 22, 2012) (staying discovery pending mediation),
 6 and, thereby, “promote the interests of securing a just, speedy, and inexpensive
 7 determination of the action.” Excel Concrete Constr., Inc. v. United Rentals (N.

 8 Am.), Inc., No. 17-CV-1506 JLS (BLM), 2017 WL 4680127, at *1 (S.D. Cal. Oct.
 9 18, 2017) (granting motion to stay action for 90 days pending mediation); Curwen
10 v. Dynan, No. C11-05598BHS, 2012 WL 1237643, at *2 (W.D. Wash. Apr. 12,
11 2012) (“A short stay of discovery pending mediation could conserve the resources
12 of the parties and will not impose an inequity on any party.”).
13 IV.    CONCLUSION
14        For the foregoing reasons, the Parties respectfully request that the Court:
15
             • Vacate all current deadlines and stay the above-captioned action (the
16             “Action”) pending the completion of a mediation before Jed Melnick,
17             Esq. of JAMS on April 20, 2020 (the “Mediation”);

18           • Order the Parties to submit a status report to the Court within five
               business days of the completion of the Mediation;
19
20           • Order that, if the Parties do not reach a settlement at the Mediation, the
               Parties must submit a proposed amended case schedule within ten
21
               business days of the completion of the Mediation.
22
23
24
25
26
27                                            4
     EX PARTE APPLICATION CASE NO. 3:18-CV-02494-WQH-MSB
28
 Case 3:18-cv-02494-WQH-MSB Document 124 Filed 02/20/20 PageID.3020 Page 6 of 7




 1 DATED: February 20, 2020
     BLOCK & LEVITON LLP                      LEWIS BRISBOIS BISGAARD &
 2
                                              SMITH LLP
 3   By: /s/ Joel A. Fleming
     Jason M. Leviton (pro hac vice)          /s/ Corinne C. Bertsche
 4
     Joel A. Fleming (SBN 281264)             Corinne C. Bertsche, SB # 174939
 5   Jacob A. Walker (SBN 271217)             Chuck Haughey, SB # 66148
 6
     Lauren Godles Milgroom (pro hac          701 B Street, Suite 1900
     vice)                                    San Diego, California 92101
 7   Amanda Crawford (pro hac vice)           Telephone: 619.233. 1006
 8
     260 Franklin Street, Suite 1860          Facsimile: 619.233.8627
     Boston, MA 02110                         Corinne.Bertsche@lewisbrisbois.com
 9   (t) (617) 398-5600                       Chuck.Haughey@lewisbrisbois.com
10
     (f) (617) 507-6020
     jason@blockesq.com                       Mark K. Anesh
11   joel@blockesq.com                        LEWIS BRISBOIS BISGAARD &
12   jake@blockesq.com                        SMITH LLP
     lauren@blockesq.com                      77 Water Street, Suite 2100
13   amanda@blockesq.com                      New York, New York 10005
14                                            Telephone: 212.232.1411
     Attorneys for Plaintiff MabVax           Facsimile: 212.232.1399
15   Therapeutics Holdings, Inc.              Mark.Anesh@lewisbrisbois.com
16
                                              Attorneys for Defendant Sichenzia Ross
17                                            Ference LLP
18
                                              GORDON REES SCULLY
19                                            MANSUKHANI, LLP
20
                                              /s/ Tamara Seelman
21                                            John M. Palmeri (pro hac vice)
22                                            Tamara A. Seelman (pro hac vice)
                                              555 Seventeenth Street, Suite 3400
23                                            Denver, CO 80202
24                                            Telephone: (303) 534-5160
                                              Facsimile: (303) 534-5161
25                                            jpalmeri@grsm.com
26                                            tseelman@grsm.com
27                                            5
     EX PARTE APPLICATION CASE NO. 3:18-CV-02494-WQH-MSB
28
 Case 3:18-cv-02494-WQH-MSB Document 124 Filed 02/20/20 PageID.3021 Page 7 of 7




 1
                                              Joseph W. Goodman (SBN: 230161)
 2                                            GORDON REES SCULLY
                                              MANSUKHANI, LLP
 3
                                              101 W. Broadway, Suite 2000
 4                                            San Diego, CA 92101
 5
                                              Telephone: (619) 696-6700
                                              Facsimile: (619) 696-7124
 6                                            jgoodman@grsm.com
 7

 8                                            Attorneys for Defendant Harvey Kesner
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                            6
     EX PARTE APPLICATION CASE NO. 3:18-CV-02494-WQH-MSB
28
